ICJ_081_ConventionPrivilegesImmunitiesUN_ECOSOC_NA_1989-06-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICABILITY OF ARTICLE VI, SECTION 22,
OF THE CONVENTION ON THE PRIVILEGES
AND IMMUNITIES OF THE
UNITED NATIONS

(REQUEST FOR ADVISORY OPINION)

ORDER OF 14 JUNE 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

APPLICABILITE
DE LA SECTION 22 DE L’ARTICLE VI
DE LA CONVENTION SUR LES PRIVILEGES
ET IMMUNITES DES NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 14 JUIN 1989
Official citation :

Applicability of Article VI, Section 22, of the Convention
on the Privileges and Immunities of the United Nations,
Order of 14 June 1989, I.C.J. Reports 1989, p. 9.

Mode officiel de citation :

Applicabilité de la section 22 de l'article VI de la convention
sur les priviléges et immunités des Nations Unies,
ordonnance du 14 juin 1989, C.I.J. Recueil 1989, p. 9.

 

Sales number 5 5 2
N° de vente :

 

 

 
INTERNATIONAL COURT OF JUSTICE

1989 YEAR 1989
14 June
General List
No. 81 14 June 1989

APPLICABILITY OF ARTICLE VI, SECTION 22,
OF THE CONVENTION ON THE PRIVILEGES
AND IMMUNITIES OF THE
UNITED NATIONS

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

Having regard to Article 66, paragraph 2, of the Statute of the Court,

Whereas on 24 May 1989 the United Nations Economic and Social
Council adopted the folowing resolution (resolution 1989/75):

“The Economic and Social Council,

Having considered resolution 1988/37 of 1 September 1988 of the
Sub-Commission on Prevention of Discrimination and Protection of
Minorities and Commission on Human Rights resolution 1989/37 of
6 March 1989,

1. Concludes that a difference has arisen between the United Na-
tions and the Government of Romania as to the applicability of the
Convention on the Privileges and Immunities of the United Nations
[General Assembly resolution 22 A (I)] to Mr. Dumitru Mazilu as
Special Rapporteur of the Sub-Commission on Prevention of Dis-
crimination and Protection of Minorities;

2. Requests, on a priority basis, pursuant to Article 96, para-
graph 2, of the Charter of the United Nations and in accordance with
10 PRIVILEGES AND IMMUNITIES (ORDER 14 VI 89)

General Assembly resolution 89 (I) of 11 December 1946, an advisory
opinion from the International Court of Justice on the legal question
of the applicability of Article VI, Section 22, of the Convention on the
Privileges and Immunities of the United Nations in the case of
Mr. Dumitru Mazilu as Special Rapporteur of the Sub-Commis-
sion”;

Whereas certified true copies of the English and French texts of that
resolution were transmitted to the Court by a letter from the Secretary-
General of the United Nations dated 1 June 1989, and received in the
Registry on 13 June 1989;

Whereas in fixing time-limits for the proceedings, it is necessary to
bear in mind that the request for opinion was expressed to be made “ona
priority basis”,

Decides that the United Nations and the States which are parties to the
Convention on the Privileges and Immunities of the United Nations are
likely to be able to furnish information on the question submitted to the
Court for advisory opinion;

Fixes 31 July 1989 as the time-limit within which written statements
may be submitted to the Court in accordance with Article 66, paragraph 2,
of the Statute of the Court;

Fixes 31 August 1989 as the time-limit within which States and orga-
nizations having presented written statements may submit written
comments on other written statements, in accordance with Article 66,
paragraph 4, of the Statute of the Court;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of June, one thousand
nine hundred and eighty-nine.

(Signed) José Maria RUDA,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
